Citation Nr: 0304051	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Evaluation of residuals of a shell fragment wound of the left 
flank with a compound comminuted fracture of the ilium, rated 
as 20 percent disabling from July 1, 1971.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946, and from September 1950 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1994 decision of the RO.  By the 
January 1994 decision, the RO determined, in part, that clear 
and unmistakable error existed in a July 1972 rating action 
which had failed to grant service connection and assign a 20 
percent evaluation for Muscle Group XVII injury, separate 
from its award of service connection for a shell fragment 
wound of the stomach.  The veteran was notified of this 
action by letter in March 1994.  The veteran testified at 
hearings at the RO in March 1995 and July 1996.

Previously, this case was before the Board in February 1998, 
September 1999, and January 2001 when it was remanded, in 
part, for additional development. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection-in this case, July 1, 1971.


FINDING OF FACT

The veteran's residuals of a shell fragment wound of the left 
flank with a compound comminuted fracture of the ilium 
affecting Muscle Group XVII are productive of no more than 
moderate muscle impairment, and scarring in that area is not 
symptomatic; moderately severe muscle impairment is not 
demonstrated.


CONCLUSION OF LAW

An evaluation higher than 20 percent from July 1, 1971, for 
residuals of a shell fragment wound of the left flank with a 
compound comminuted fracture of the ilium is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.54, 4.56, 4.72, 4.73 (Diagnostic Code 5317) (1996); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.56, 
4.73 (Diagnostic Code 5317) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2002).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  

The veteran's service-connected residuals of a shell fragment 
wound of the left flank with a compound comminuted fracture 
of the ilium have been evaluated as 20 percent disabling from 
July 1, 1971, under 38 C.F.R. § 4.73 (Diagnostic Code 5317) 
for moderate injury to Muscle Group XVII.  Before 
specifically addressing the question of the propriety of a 
higher evaluation for residuals of a shell fragment wound of 
the left flank with a compound comminuted fracture of the 
ilium, it should be pointed out that, where shell fragment or 
shrapnel wounds involve the musculature, residuals of such 
wounds are evaluated in accordance with the principles and 
criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73 
(Diagnostic Codes 5301 to 5329).  The Board notes that the 
schedular criteria by which muscle injuries are rated changed 
after the veteran filed his claim.  (The new criteria have 
been in effect since July 3, 1997.)  See 62 Fed. Reg. 30,235-
240 (June 3, 1997).  The definitions of what constitutes a 
moderate, moderately severe, or severe wound were modified.  
In adjudicating the claim for a higher evaluation, the Board 
will consider both the old and the new criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  (The Board notes the 
veteran was advised of the new criteria in a July 2000 
supplemental statement of the case (SSOC).)

In this regard, the Board notes under the revised criteria, 
38 C.F.R. § 4.56 (2002) provides in relevant part:
* * *
(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:
* * *
(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  38 C.F.R. § 4.56 
(2002).

The criteria in effect prior to those listed above provide 
that the veteran is entitled to a 20 percent rating for 
moderate disability of muscles in Muscle Group XVII and 
entitled to a 40 percent rating for moderately severe 
disability of muscles in Muscle Group XVII.  38 C.F.R. § 4.73 
(Diagnostic Code 5317) (1996).  The code also provided that 
disabilities of the musculoskeletal system result in 
anatomical damage, functional loss and evidence of disuse, as 
well as in abnormal excursion of movement.  38 C.F.R. § 4.40 
(1996).  In considering evaluation for disability due to 
muscle injury, consideration is given to the degree to which 
the ability of a muscle or muscle group to perform its full 
work is impaired.  38 C.F.R. § 4.51 (1996).  The principal 
symptoms of muscle injuries are weakness, undue fatigue or 
pain, and uncertainty or incoordination.  38 C.F.R. § 4.50 
(1996).  Four grades of severity of disabilities due to 
muscle injuries were recognized for rating purposes:  slight, 
moderate, moderately severe, and severe.  38 C.F.R. § 4.54 
(1996).  Specifically, "moderately severe" muscle injury is 
associated with a through and through or a deep penetrating 
wound by a high velocity missile of small size or by a large 
missile of low velocity, with debridement, prolonged 
infection, or sloughing of soft parts with intermuscular 
cicatrization.  The history would include hospitalization for 
a prolonged period during service for treatment of a severe 
wound, and a record of consistent complaints of the cardinal 
symptoms of muscle wounds.  The objective findings include 
relatively large entrance and (if present) exit scars, 
indications on palpation of moderate loss of deep fascia or 
muscle substance, or moderate loss of normal, firm muscle 
resistance as compared to the sound side.  38 C.F.R. 
§ 4.56(c).  "Severe" muscle injury is associated with a 
through and through or a deep penetrating wound due to a high 
velocity missile, a large or multiple low velocity missiles, 
or shattering bone fracture with extensive debridement, or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The history would 
be an aggravated form of the history for moderately severe 
muscle injury.  The objective findings include extensive 
ragged, depressed, and adherent scars of skin, moderate or 
extensive loss of deep fascia or muscle substance on 
palpation, failing of the muscles to swell and harden 
normally in contraction, and possible X-ray evidence of 
minute multiple scattered foreign bodies.  38 C.F.R. 
§ 4.56(d).  When there was a history of compound comminuted 
fracture and definite muscle or tendon damage from the 
missile, a severe rating was warranted, except where muscle 
damage might be minimal or damage to tendons repaired by 
suture.  38 C.F.R. § 4.72 (1996).  

As noted above, the veteran's residuals of a shell fragment 
wound of the left flank with a compound comminuted fracture 
of the ilium are currently evaluated as 20 percent disabling 
from July 1, 1971, under Diagnostic Code 5317, which 
represents a "moderate" disability under both the old and 
new rating criteria.  Under the previous and amended 
criteria, the muscles involved in Muscle Group XVII 
contemplate the following:  extension of hip (1); abduction 
of thigh; elevation of opposite side of pelvis (2, 3); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XIV (6) in postural support of body steadying 
pelvis upon head of femur and condyles of femur on tibia (1).  
The muscles include the pelvic girdle group 2: (1) gluteus 
maximus; (2) gluteus medius; (3) gluteus minimus.  Under 
either set of criteria, a 20 percent evaluation represents a 
moderate muscle injury disability.  A 40 percent evaluation 
represents a moderately severe muscle injury.  A 50 percent 
evaluation represents a severe muscle injury.

Based on a review of the evidence, the Board finds that the 
evidence of record does not support a rating in excess of 20 
percent for the veteran's muscle impairment under either the 
old or the new regulations.  As noted above, under both the 
new and old schedular criteria, a higher evaluation of 40 
percent is only warranted if the veteran's adverse 
symptomatology is considered "moderately severe."  

In the veteran's case, his service medical records reflect 
that he was hospitalized for several months for a July 1952 
shell fragment missile wound to his left flank as well as a 
compound comminuted fracture of his ilium with no artery or 
nerve involvement.  Examination of the left flank showed a 
small open wound, which was draining a purulent material.  
The veteran's left flank wound was debrided, and a drain was 
placed down to the compound comminuted fracture of the ilium.  
X-rays taken in September 1952 showed a three centimeter by 
three centimeter pocket in the region of the defect in the 
wing of the ilium which most probably represented an 
abscessed cavity.  Subsequent service medical records 
illustrate periodic complaints of pain and discomfort in the 
veteran's left hip.

Following a June 1971 discharge from active military duty, 
the veteran, in May 1972, underwent a VA examination at which 
time he complained of left hip pain.  Examination revealed 
normal range of function and motion of the veteran's left hip 
as well as some discomfort produced on extreme internal and 
external rotation.  A shell fragment wound of the abdomen, 
left ilium, and left buttocks was noted.  The left ilium had 
sustained a compound comminuted fracture that subsequently 
developed into osteomyelitis.  All noted scars were well 
healed, mobile, and painless.

A June 1974 VA examination demonstrated patchy areas of 
hyperesthesia over the anterior surface of the left thigh but 
no obvious neurological deficiency. 

A VA bones examination subsequently conducted in November 
1992 reflects that the veteran reported that the only 
residual of his left flank injury was numbness in his lateral 
thigh.  Evaluation of the veteran's left buttock at that time 
showed the presence of a scar inferior to the iliac crest as 
well as a muscular defect in the gluteus musculature at the 
site of the injury.  A VA peripheral nerves examination 
conducted in the same month showed mild residual peripheral 
neuropathy in the left sciatic nerve as well as in the left 
lateral femoral cutaneous nerve of the thigh.

In its January 2001 remand, the Board determined that the 
veteran should be scheduled for VA orthopedic and 
neurological evaluations to determine the extent of his 
service-connected residuals of a shell fragment wound of the 
left flank with a compound comminuted fracture of the ilium, 
especially since the last VA orthopedic and neurological 
examinations were conducted in 1992, which was before the 
change in the law (see 62 Fed. Reg. No. 30,235-240 (Jun. 3, 
1997) (effective July 3, 1997)).  The examiners were 
instructed to provide an opinion as to all symptoms 
attributable to service-connected disability and, to the 
extent feasible, provide an opinion as to the combined effect 
of all manifestations of service-connected disability (as 
opposed to the veteran's non-service connected 
vertebrobasilar transient ischemic attacks first seen in 
1996).  Specifically, the examiners were instructed to 
provide a consensus opinion as to whether the veteran's shell 
fragment wound of the left flank with a compound comminuted 
fracture of the ilium resulted in "moderate," "moderate 
severe," or "severe" disability. 

Pursuant to the January 2001 Board remand, a VA muscle 
examination was conducted in January 2002.  Physical 
examination of the left flank revealed a six-centimeter 
puncture wound that was puckered just above the left iliac 
crest laterally.  The veteran was tender to palpation over 
the superior iliac crest.  He had an exit wound on the right 
lower quadrant of his abdomen and had an exploratory 
laparotomy scar from the xiphoid to the pubis.  There were no 
hernias focally in this incision or over the puncture wounds.  
Examination of the left hip revealed tenderness to palpation 
along the greater trochanter and the iliotibial band 
proximally.  He walked antalgically and carried a cane in his 
right hand.  He had difficulty walking greater than 100 
yards.  The assessment was status-post traumatic injury with 
gunshot wound to the left hemipelvis with residual pain and 
some numbness down the left lateral thigh.  

In an April 2002 addendum to the January 2002 muscle 
examination report, a VA examiner provided the assessment 
that the veteran's pain was moderate and his disability was 
moderate based on difficulties of the fragment wound and 
symptoms of lateral thigh numbness.  The examiner opined that 
there was no specific focal weakness of the quadriceps, which 
would be severely limiting if the veteran had had this.  The 
examiner further opined that the disabilities from this 
should not be confused with the veteran's vertebrobasilar 
symptoms.  The veteran had pain and some disability of the 
hip and right lower quadrant as well as some discomfort over 
the thigh.  It was noted that the veteran had difficulty 
walking long distances, 100 yards or more; however, he 
modified this well with his cane.  The examiner further 
opined that the veteran's vertebrobasilarly symptoms could 
overlie this without concomitance in symptoms and would cause 
symptoms of drops and transient ischemic attack-like 
symptoms, which would not be related.  The examiner 
reiterated that the veteran's disability from the pelvic 
wound was considered moderately disabling.

At a VA neurological examination conducted in January 2002, 
the veteran walked with a cane due to generalized weakness.  
The impressions were multiple, transient ischemic attacks due 
to generalized cerebral arterial sclerosis particularly 
prominent in the left middle cerebral artery that shows 
significant stenosis with carotid Doppler and status post 
right carotid endarterectomy; peripheral neuropathy of 
unknown cause; generalized weakness; and essential tremor, 
probably due to a peripheral neuropathy.  In an April 2002 
addendum to the January 2002 examination report, a VA 
examiner opined that the disability stemming from the 
veteran's numbness in the skin of the abdomen, which the 
veteran claimed was a residual of the colonic problems and 
the shrapnel in the abdomen, is a disability characterized as 
mild or at most moderate.  The examiner further opined that 
the other neurological problems, although they are not 
service connected, also result in a mild amount of 
disability. 

The evidence of record indicates that the veteran's residual 
muscle impairment cannot be characterized as more than 
moderately disabling.  As noted above, the evidence does not 
suggest that the veteran's service-connected residuals are 
moderately severe in nature.  The medical examinations or 
outpatient treatment reports, private or VA, since 1972 do 
not indicate that the veteran sustained a loss of deep fascia 
or muscle substance on deep palpation, and there is no 
indication of loss of normal firm resistance of muscles when 
compared to the sound side, or evidence of loss of power, 
lowered threshold of fatigue, fatigue-pain or impairment of 
coordination.  Moreover, two VA examiners in April 2002 
provided the same opinion such that the veteran's service-
connected disability is at most characterized as moderate.  
As a result, the Board finds the veteran's residuals of a 
shell fragment wound of the left flank with a compound 
comminuted fracture of the ilium cause no more than a 
moderate disability.

Even when considering functional losses caused by problems 
such as pain, the Board finds that a higher evaluation is not 
warranted.  The evidence does not show that the veteran's 
service-connected shell fragment wound residuals cause 
painful motion, limited motion, weakness, excess 
fatigability, or incoordination to such a degree that an 
evaluation in excess of the 20 percent is warranted.  The 20 
percent rating contemplates decreased strength and endurance, 
with consistent problems with loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  Moreover, it is 
significant that he has not experienced the type of problems 
contemplated for "moderately severe" disability.  As noted 
above, the type of wound and resulting disability 
contemplated by the criteria for a "moderately severe" 
characterization have not been shown.  Additionally, his pain 
has been described as being moderate.  Absent findings of 
greater disability, the Board therefore concludes that the 
veteran's disability is best described by the criteria for 
"moderate" disability under 38 C.F.R. § 4.56, whether 
evaluating the veteran's claim under old or new rating 
criteria.  

Although the veteran experienced what was described as a 
compound comminuted fracture, it does not appear that the 
muscle damage was more than minimal.  As noted above, the 
veteran had only some minimal left flank symptoms in 1992-
numbness.  More recently, he has also experienced some pain, 
but this overall disability has been repeatedly characterized 
as only moderately disabling.  Consequently, the Board finds 
that this veteran's case is an exception to the general rule 
that a rating for "severe" disability will be assigned when 
there has been a compound comminuted fracture with muscle or 
tendon damage.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO and at his personal hearings.  However, 
while a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence regarding medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Because the veteran's service-connected disability includes 
scarring, consideration is given to whether a separate rating 
should be assigned.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The Board notes that any functional losses caused by 
the scar, such as limitation of motion of the joint affected, 
are already contemplated by the rating under 38 C.F.R. § 
4.56.  Consequently, assignment of a rating under 38 C.F.R. § 
4.118 (Diagnostic Code 7805) would, as noted above, violate 
the rule against pyramiding.  Id.  

A 10 percent evaluation may be assigned for scars that are in 
other ways symptomatic.  38 C.F.R. § 4.118 (Diagnostic Codes 
7803, 7804).  This is true under both old and new rating 
criteria.  38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 49,596 
(July 31, 2002).  The Board notes that, during the pendency 
of the veteran's claim, the VA regulation dealing with rating 
skin disabilities, 38 C.F.R. § 4.118, was amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002).  
(The veteran was advised of the new criteria in a December 
2002 letter from the Board.)

Under the pertinent criteria in effect prior to August 30, 
2002, Diagnostic Code 7803 provides that for superficial 
scars which are poorly nourished with repeated ulceration, a 
10 percent rating is warranted.  38 C.F.R. § 4.118 
(Diagnostic Code 7803) (2001).  Diagnostic Code 7804 provides 
that for superficial scars that are tender and painful on 
objective demonstration, a 10 percent rating is warranted.  
38 C.F.R. § 4.118 (Diagnostic Code 7804) (2001).  

Under the revised criteria for Diagnostic Code 7803, scars 
that are superficial and unstable warrant a 10 percent 
rating.  38 C.F.R. § 4.118 (Diagnostic Code 7803) (2002).  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar and a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (1) and Note (2).  38 C.F.R. § 4.118 (Diagnostic Code 
7803) (2002).  Diagnostic Code 7804 provides that scars that 
are superficial and painful on examination warrant a 10 
percent rating.  38 C.F.R. § 4.118 (Diagnostic Code 7804) 
(2002).  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (1).  38 C.F.R. § 4.118 
(Diagnostic Code 7803) (2002).  

Nonetheless, the criteria for a compensable separate rating 
based on the veteran's scars have not been met under the old 
or the new regulations.  Since service connection has been in 
effect, scarring has been and continues to be well healed 
without adhesions, pain, ulceration, underlying tissue loss, 
inflammation, edema, or keloid formation.  Additionally, no 
limitation of motion or function by any scar has been 
demonstrated.  Thus, the criteria for a compensable separate 
initial rating in this regard have not been met.

Given the record as described above, the Board finds that 
there is no basis for awarding an evaluation higher than 20 
percent since July 1, 1971.  See Fenderson, supra.

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for service-connected 
residuals of a shell fragment wound of the left flank with a 
compound comminuted fracture of the ilium on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2002).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
service-connected disability resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  In 
the veteran's case, there is no indication that service-
connected disability is so unusually debilitating as to 
warrant a referral of his case for an extraschedular 
evaluation under § 3.321(b).  As noted above, there is no 
evidence that the nature and severity of these symptoms are 
beyond what is contemplated by the applicable criteria.  It 
is not shown by the evidence that the appellant has required 
frequent hospitalization for his service-connected 
disability, or that there has been any significant or regular 
outpatient treatment for this disability.  In view of these 
findings and in the absence of evidence of extraordinary 
symptoms, the Board concludes that the schedular criteria 
adequately contemplates the nature and severity of the 
veteran's service-connected disability.  Therefore, the Board 
concludes that a remand to the RO for referral of the issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the VCAA, which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of January 1994, October 
1994, September 1995, and July 2000; a statement of the case 
issued in October 1994; a June 1995 hearing officer's 
decision, and supplemental statements of the case issued in 
July 1995, September 1995, July 1996, July 1998, November 
1998, July 2000, and August 2002, which informed him of the 
applicable law and regulations.  The veteran was notified in 
a July 2001 letter of the changes brought about by the VCAA 
and of the evidence necessary to substantiate the claim, and 
he was given the opportunity to submit additional evidence.  
Specifically, the RO notified the veteran of the development 
of his claim, the type of evidence needed to prove his claim, 
and of which evidence, if any, would be obtained by the 
veteran, and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West 2002).  These documents also show 
that VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  In this case, however, there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
Board finds that VA has obtained all records from sources 
identified by the veteran, including his post-service VA and 
private treatment records.  He presented testimony at 
hearings at the RO in March 1995 and July 1996.  The veteran 
has been afforded VA examinations to evaluate the severity of 
his service-connected residuals of a shell fragment wound of 
the left flank most recently in January 2002. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  Moreover, there is no indication in the record 
that there is evidence that could be secured that would alter 
in the least the record upon which this appeal turns.  After 
a review of the evidence, the Board is not aware of any such 
evidence and concludes that VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case to the extent possible, a 
remand for further action under the VCAA will serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of this claim and further expending of 
VA's resources are not warranted.  


ORDER

An evaluation higher than 20 percent from July 1, 1971, for 
residuals of a shell fragment wound of the left flank with a 
compound comminuted fracture of the ilium is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

